         Case 3:19-cv-00641 Document 1 Filed 09/04/19 Page 1 of 5 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     At Huntington

INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132 HEALTH AND WELFARE FUND,
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132 PENSION FUND; INTERNATIONAL
UNION OF OPERATING ENGINEERS, LOCAL NO. 132
APPRENTICESHIP AND SKILL IMPROVEMENT FUND;
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132 ANNUITY AND SAVINGS FUND; and
INTERNATIONAL UNION OF OPERATING ENGINEERS,
LOCAL NO. 132, AFL-CIO,

                Plaintiffs,

v.                                                            Civil Action No. 3:19-cv-00641

LMS Construction, Inc., an Ohio Corporation,

                Defendant.

                                          COMPLAINT


         Your plaintiffs respectfully complain and say unto the Court as follows:

         1. Jurisdiction of the Court is invoked under the provisions of Section 502 and 515 of the

Employee Retirement Income Security Act of 1974, (ERISA), 29 U.S.C. §§ 1132 and 1145, as

amended by the Multiemployer Pension Plan Amendment Act (MPPAA), 29 U.S.C. §§ 1132(g) and

1145, and under Section 301 of the Labor Management Relations Act of 1974, (LMRA), 29 U.S.C.

§ 185.

         2. The Plaintiff, International Union of Operating Engineers, Local No. 132 Health and

Welfare Fund (Health Fund), is a non-profit organization operated for the purpose of providing

health and welfare benefits to its participating members and is an "Employee Benefit Plan" as


                                                 1
      Case 3:19-cv-00641 Document 1 Filed 09/04/19 Page 2 of 5 PageID #: 2



defined by ERISA. The Plaintiff, International Union of Operating Engineers, Local No. 132

Pension Fund (Pension Fund) is a non-profit organization operated for the purpose of providing

pension benefits to its participating members and is an "Employee Benefit Plan" as defined by

ERISA. The Plaintiff, International Union of Operating Engineers, Local No. 132 Apprenticeship

and Skill Improvement Fund (Apprenticeship Fund) is a non-profit organization operated for the

purpose of providing training to its participating members and is an "Employee Benefit Plan" as

defined by ERISA. The Plaintiff, International Union of Operating Engineers, Local No. 132

Annuity and Savings Fund (Annuity Fund) is a non-profit trust organization operated for the purpose

of providing annuity benefits to its participating members and is an "Employee Benefit Plan" as

defined by ERISA. The Plaintiff, International Union of Operating Engineers, Local No. 132, AFL-

CIO (Union), is a labor organization representing employees for collective bargaining purposes and

is a "Union" as defined by the LMRA. The situs of the Plaintiff Health Fund, Pension Fund,

Apprenticeship Fund and Annuity Fund and the Plaintiff Union are within the jurisdiction of the

United States District Court for the Southern District of West Virginia.

       3. The Defendant, LMS Construction, Inc. is an Ohio Corporation authorized to do business

in the State of West Virginia and actively engaged in the construction industry affecting commerce.

The Defendant is an “employer” as defined in ERISA.

       4. At all times material to this action, and by the executed Acceptance of Agreements dated

February 9, 2009, the Defendant, LMS Construction, Inc, was bound to the terms and conditions of

a collective bargaining agreement commonly referred to as the "Heavy Highway Agreement" by and

between the Constructors’ Labor Counsel of West Virginia, Inc. and the Ohio Valley Construction

Employers Council, Inc., and the International Union of Operating Engineers, Local Union No. 132,


                                                2
      Case 3:19-cv-00641 Document 1 Filed 09/04/19 Page 3 of 5 PageID #: 3



AFL-CIO, which agreement provided that the Agreements cover a term beginning December 1,

2006 and ending November 30, 2009 and from year to year thereafter unless either party notifies the

other in writing of its intention to terminate the said agreement at least sixty (60) days prior to the

expiration of the Agreements or any other subsequent anniversary thereof.

       5. At all times material to this action, and by the executed Acceptance of Agreements dated

February 28, 2009, the Defendant, LMS Construction, Inc., was bound to the terms and conditions

of a collective bargaining agreement commonly referred to as the "Building Trades Agreement"

between the Kanawha Valley Builders Association, Tri-State Contractors Association of Huntington,

West Virginia, the Ohio Valley Construction Employers Association of North Central West Virginia,

Inc., and the Parkersburg-Marietta Contractors Association and the International Union of Operating

Engineers, Local Union No. 132, AFL-CIO, which agreements are effective June 1, 2008 and cover

a term beginning June 1, 2008 and ending November 30, 2012 and from year to year thereafter

unless either party notifies the other in writing of its intention to terminate the said Agreements at

least sixty (60) days prior to the expiration of the Agreements or any subsequent anniversary thereof.

least Labor Council of West Virginia, Inc. and the Ohio Valley Construction Employers Council,

Inc. and the International Union of Operating Engineers, Local Union No. 132, AFL-CIO, which

agreement provided that the Defendant would report and make monthly contributions to the Plaintiff

Funds and withhold and pay union dues to the Plaintiff Union on behalf of its employees who are

covered by such collective bargaining agreement.

       6. At all times material to this action, the Defendant was bound to the terms and conditions

of a Fringe Benefit Program Agreement dated February 9, 2009, whereby the Defendant agreed to

be bound by all of the terms and conditions of the Agreements and Declarations of Trust for each


                                                  3
      Case 3:19-cv-00641 Document 1 Filed 09/04/19 Page 4 of 5 PageID #: 4



of the Plaintiff trust funds and to timely pay contribution amounts to each Fund as set forth in the

current collective bargaining agreements.

       7. The Defendant has failed to timely report and pay the required contributions to the

Plaintiff Funds and the administrative dues to the Plaintiff Union as required by the above

referenced agreements for its employees for all work performed for the period of April 1, 2017

through July 31, 2019.

       8. Pursuant to the above referenced collective bargaining agreements, Plaintiff Funds’ Trust

Agreements and Collection Policy, and/or 29 U.S.C. §1132(g)(2), the Defendant is obligated to

Plaintiff Funds and Plaintiff Union in the amount of $205,696.53 for unpaid contributions and

administrative dues, together with interest thereon in the amount of $22,486.45 and liquidated

damages in the amount of $24,986.26 for a total amount owed of $253,169.24 as of August 15, 2019.

       9. Pursuant to the above referenced collective bargaining agreements, Plaintiff Funds’ Trust

Agreements and Collection Policy, and/or 29 U.S.C. §1132(g)(2)(D), the Defendant is obligated to

pay the attorney fees and court costs incurred by the Plaintiffs in this action.

       10. A copy of this complaint will be served upon the Secretary of Labor and Secretary of

Treasury as required by ERISA, 19 U.S.C. § 1132(h).

       WHEREFORE, Plaintiffs pray this Court will:

       A. Award judgment to the Plaintiffs against the Defendant for the amount of contributions

and dues owed to the Plaintiffs, together with interest and liquidated damages thereon;

       B. Require the Defendant to pay the costs of this proceeding, including attorney fees and

auditor fees; and




                                                  4
     Case 3:19-cv-00641 Document 1 Filed 09/04/19 Page 5 of 5 PageID #: 5



      C. Award Plaintiffs such other and further relief against the Defendant as to the Court may

seem meet and proper.

                            INTERNATIONAL UNION OF OPERATING ENGINEERS,
                             LOCAL NO. 132 HEALTH AND WELFARE FUND,
                            INTERNATIONAL UNION OF OPERATING ENGINEERS,
                            LOCAL NO. 132 PENSION FUND; INTERNATIONAL
                            UNION OF OPERATING ENGINEERS, LOCAL NO. 132
                            APPRENTICESHIP AND SKILL IMPROVEMENT FUND;
                            INTERNATIONAL UNION OF OPERATING ENGINEERS,
                            LOCAL 132 ANNUITY AND SAVINGS FUND; and
                            INTERNATIONAL UNION OF OPERATING ENGINEERS,
                            LOCAL NO. 132, AFL-CIO

/s/ Lawrence B. Lowry
W.Va. Bar No. 2260
Legal Counsel for Plaintiffs
P. O. Box 402
Huntington, WV 25708-0402
Telephone: (304) 529-2434
Fax: (304) 529-6179
E-mail: lblowry@iuoe132.org




                                               5
